Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,011,354. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 32-39 is/are rejected under 35 U.S.C. 102a2 as being anticipated by AeriCam Anura pocket drone Oct. 2014 (http://capeandislands.org/post/weekly-innovation-drone-fits-your-pocket#stream/0).
Re’ Claim 21. (New) Anura discloses An unmanned aerial vehicle, comprising: a body; one or more motor arms (shown in the figure) each including a motor (at the ends of the arm); and one or more propellers each detachably attached (as propellers can come off in any drone or aircraft) to the motor of the one or more motor arms, wherein the body is shaped to define one or more first cavities (within the body to store the arms and propellers as shown in the folded configuration of the figure) for storage of the one or more propellers when the unmanned aerial vehicle is in a closed configuration (shown in the figure)
Re’ Claim 22. (New) The unmanned aerial vehicle of claim 21, wherein the one or more motor arms are movably attached to the body (pivotally attached to rotate out to the deployed configuration).
Re’ Claim 23. (New) The unmanned aerial vehicle of claim 21, wherein the body is shaped to define one or more second cavities (cavity on both sides of the device) for storage of the one or more motor arms when the unmanned aerial vehicle is in the closed configuration.
Re’ Claim 24. (New) The unmanned aerial vehicle of claim 23, wherein each motor of the one or more motor arms is stored within the one or more second cavities when the unmanned aerial vehicle is in the closed configuration (clearly shown in the Figure when it is folded).
Re’ Claim 25. (New) The unmanned aerial vehicle of claim 23, wherein the one or more motor arms are configured such that when the unmanned aerial vehicle is in the closed configuration, an outer surface of the one or more motor arms is substantially flush with an outer shell of the body when the one or more motor arms are stored within the one or more second cavities (clearly shown in the figure that the body is flush to the propellers and motor when collapsed).
Re’ Claim 26. (New) The unmanned aerial vehicle of claim 25, wherein the one or more motor arms are configured such that when the unmanned aerial vehicle is in an open configuration, the outer surface of the one or more motor arms is outside of the one or more second cavities (clearly shown in the figure).
Re’ Claim 27. (New) The unmanned aerial vehicle of claim 23, wherein the one or more motor arms comprise four motor arms (shown in the figure) and the one or more propellers comprise four propellers (as each motor has a propeller shown in the figure) that are each detachably attached to the motor of a corresponding one of the four motor arms (as propellers can come off in any drone or aircraft).
Re’ Claim 32. (New) The unmanned aerial vehicle of claim 21, wherein the unmanned aerial vehicle is substantially rectangularly prismatic when in the closed configuration (clearly shown in the figure).
Re’ Claim 33. (New) An unmanned aerial vehicle, comprising: a body; a motor arm coupled to the body; a motor coupled to the motor arm; and a propeller coupled to the motor (all clearly shown in the figure), wherein the body includes a cavity (center of the body and on both sides) configured to store the motor arm, the motor, and the propeller when the unmanned aerial vehicle is in a closed configuration (closed configuration of the figure).
Re’ Claim 34. (New) The unmanned aerial vehicle of claim 33, wherein the motor arm is movably attached to the body (pivotally movable to the deployed position).
Re’ Claim 35. (New) The unmanned aerial vehicle of claim 33, wherein the motor is detachably attached to the motor arm (as motors can come off in any drone or aircraft).
Re’ Claim 36. (New) The unmanned aerial vehicle of claim 33, wherein the propeller is detachably attached to the motor (as propellers can come off in any drone or aircraft).
Re’ Claim 37. (New) The unmanned aerial vehicle of claim 33, wherein at least one of the motor arm, the motor, or the propeller are configured such that when the unmanned aerial vehicle is in the closed configuration, an outer surface of the at least one of the motor arm, the motor, or the propeller is substantially flush with an outer shell of the body when the at least one of the motor arm, the motor, or the propeller is stored within the cavity (clearly shown in the figure that the body is flush to the propellers and motor when collapsed). 
Re’ Claim 38. (New) The unmanned aerial vehicle of claim 33, wherein the motor arm, the motor, and the propeller are configured such that when the unmanned aerial vehicle is in the closed configuration, an outer surface of each of the motor arm, the motor, and the propeller is substantially flush with an outer shell of the body when each of the motor arm, the motor, and the propeller are stored within the cavity (clearly shown in the figure that the body is flush to the propellers and motor when collapsed).
Re’ Claim 39. (New) A system, comprising: an unmanned aerial vehicle body including one or more cavities; and one or more unmanned aerial vehicle arms, wherein the one or more unmanned aerial vehicle arms each include a propeller system comprising a propeller coupled to a motor, wherein the one or more unmanned aerial vehicle arms are configured for storage within the one or more cavities when the system is in a closed configuration (clearly shown in  the figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over olm et al. (US20140339355).
Re’ Claim 31. (New) Olm teaches in combination with Anura what Anura alone does not, The unmanned aerial vehicle of claim 21, comprising: landing gear 31, wherein the body (of Anura) is shaped to define a landing gear cavity (folded and stored landing gear of Olm) for storage of the landing gear when the unmanned aerial vehicle is in the closed configuration. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the foldable landing gear of Olm in the invention of Anura in order to provide a landing platform for Anura in order to land with less chance of damage to the body of the aircraft. 
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over AeriCam Anura pocket drone Oct. 2014 (http://capeandislands.org/post/weekly-innovation-drone-fits-your-pocket#stream/0) in view of 田中 紀彦 JP 3226738 B2 (referenced as 738’)
Re’ Claim 40. (New) Anura does not teach the elements of claim 40, 738’ teaches comprising: a remote controller detachably attached to an unmanned aerial vehicle body (page 3 second to last paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a detachable remote as in 738’ in the invention of Anura in order to provide a fully compact device so as not to need to carry around two separate elements to operate the device.

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including a Terminal disclaimer to overcome the Double Patenting Rejection.
The Prior art alone or in combination does not teach the 4 multiple separate cavities to house the detached propellers of a folding drone as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/               Primary Examiner, Art Unit 3642